DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-9, 11-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 and 14 are allowable because the prior art does not teach or fairly suggest a dispensing system having a nozzle that is cut in an oblique direction with the short side of the nozzle being disposed toward the inner wall of the reaction vessel a first portion of the second liquid substance flows at said short side of the nozzle as the first portion exits the nozzle nearest to the inner wall of the reaction vessel and U.S. Application No. 16/488,182T6949\23512US01\4814-3428-5548.v1contacts with said inner wall at a first location spaced apart from said discharge end of said nozzle, a second portion of the second liquid substance flows along said first portion as the second portion exits the nozzle and contacts with said inner wall at a second location spaced apart from said discharge end of said nozzle, said second location being farther from said discharge end of said nozzle than said first location, and a third portion of the second liquid substance flows at said short side of the nozzle along said second portion as the third portion exits the nozzle farthest from the inner wall of the reaction vessel and contacts with said inner wall at a third location spaced apart from said discharge end of said nozzle, said third location being farther from said discharge end of said nozzle than said second location, the vessel comprises an annular protruding portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797